DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         THADDEUS PRYOR,
                             Appellant,

                                     v.

                       THE CADLE COMPANY,
                             Appellee.

                               No. 4D19-1317

                              [October 3, 2019]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott Kerner, Judge; L.T. Case No.
502017CA009862.

  Paul K. Silverberg and Kraig S. Weiss of Silverberg & Weiss, P.A.,
Weston, for appellant.

   Riley W. Cirulnick of Rice Pugatch Robinson Storfer & Cohen, PLLC,
Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.